UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6940


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

WILLIE HORTON,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:89-cr-00180-AJT-1)


Submitted:   October 15, 2015              Decided:   October 20, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Horton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Willie Horton appeals the district court’s order denying

relief on his motion for reconsideration, Fed. R. Civ. P. 59(e),

of the denial of a prior order denying relief on his 28 U.S.C.

§ 2255 (2012) motion.         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         United States v. Horton, No. 1:89-cr-

00180-AJT-1 (E.D. Va. filed June 15, 2015 & entered June 16,

2015).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     2